DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2020 and 12/03/2019 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Reference 20150067671 A1 is a general background reference covering: An information processing apparatus installs, in its own apparatus, of software and setting values corresponding to the software stored in an external storage device in accordance with a script acquired from the external storage device after the external storage device is connected. The information processing apparatus provides an input screen for the setting values when the setting values are not stored in the external storage device upon installation of the setting values according to the script, installs the software by use of the inputted setting values, stores the inputted setting values in the external storage device, and overwrites the script stored in the external storage device so that the stored setting values are referred, (see Abstract).
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reference cited but did not apply (JP 2015/205499 A) (e.g., an image formation apparatus capable of performing initial setting work of a plurality of image processing devices efficiently, (see Abstract).
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11-13 are rejected under 35 U.S.C. 102(a1) as being participated by Kikuchi (US 2013/0054774 A1).
Regarding claim 1, Kikuchi discloses a setup support system (e.g., the present invention relates to a management system, a management method, and a storage medium, paragraph 2) comprising: 
a plurality of image forming apparatuses (e.g., see figure 1); 
an information processing apparatus (e.g., an information processing system, paragraph 26); and 
a license management server that manages a license of software (e.g., the server apparatus can set in advance in the image forming apparatus configuration data and added software to be applied at the user's environment, paragraph 13), 
wherein the information processing apparatus comprises: 

 		generating an instruction having a first type or a second type,
wherein the instruction having the first type includes information of software to be installed in the image forming apparatus (e.g., to distinguish between the data included in the virtual device and the data stored in the real device, the following definitions will be used. Configuration data included in the virtual device will be referred to as "virtual configuration data", and added software included in the virtual device will be referred to as "virtual added software". Further, configuration data stored in the actual image forming apparatus will be referred to as "configuration data", and added software stored in the actual image forming apparatus will be referred to as "added software", paragraph 30), and 
wherein the instruction having the second type includes information indicating that the software to be installed in the image forming apparatus is determined in accordance with information registered in the license management server (e.g., The installation of the added software in the image forming apparatus is subjected to license management using an image forming apparatus identifier, paragraph 27), and wherein the image forming apparatus comprises: 
at least one processor and memory storing a program that makes the processor function (e.g., The client PC 105 sets in the management server 102 a virtual device corresponding to the image forming apparatus 103, paragraph 34) as perform: 

acquiring, from the license management server (referring to paragraph 28), information of the software to be installed in the image forming apparatus if the analyzed instruction is the second type (referring to paragraph 33);
installing the software in the image forming apparatus based on the information of the software acquired from the license management server if the analyzed instruction is the second type; and installing the software in the image forming apparatus based on the information of the software included in the analyzed instruction if the analyzed instruction is the first type (e.g., installing added software in the image forming apparatus can add a new function to the image forming apparatus or expand an existing function. The installation of the added software in the image forming apparatus is subjected to license management using an image forming apparatus identifier. This prevents added software from being mistakenly installed in image forming apparatuses other than the image forming apparatus in which the added software is to be installed, paragraph 27).

Regarding claim 2, Kikuchi discloses wherein, in the generation of the instruction, the first or second type of the generated instruction is specified by an operator of the information processing apparatus (e.g., The input device 227 is a keyboard, a mouse, 

Regarding claim 3, Kikuchi discloses wherein the license management server comprises: 
at least one processor and memory storing a program that makes the processor perform: 
managing a device information table in which a device serial number that identifies the image forming apparatus and a software ID that identifies the software to be installed are linked (e.g., figure 4A); 
managing a software information table in which the software ID, a software name (e.g., figure 6B), and a software path are linked (e.g., 605, figure 5B); Page 4 of 14Application No. 16/701,566 Attorney Docket No. 10199030US01 (1880-1719) 
managing a license information table in which the software ID, the device serial number, and a license path are linked (e.g., figure 5B, 6B); and 
transmitting, as the information of the software, the software ID corresponding to the device serial number received from the image forming apparatus, the software name, the software path, and the license path to the image forming apparatus if the analyzed instruction is the second type (referring to paragraphs 54).  


the processor (e.g., CPU 223, figure 2) of the license management server specifies a software ID linked to the device serial number (e.g., see 601, 605, figure 5B); 
the processor of the license management server specifies a software name and a software path linked to the software ID (referring to paragraph 33, 34, figure 5B); 
the processor of the license management server specifies a license path associated with the device serial number and the software ID (see figure 5B); and 
the processor of the license management server transmits the software information including the specified software ID, the specified software name, Page 5 of 14Application No. 16/701,566 Attorney Docket No. 10199030US01 (1880-1719) the specified software path, and the specified license path to the image forming apparatus (see figure 6B, paragraph 110). 
 
Regarding claim 5, Kikuchi discloses wherein the processor of the image forming apparatus displays a list of a setup process for installing the software in the image forming apparatus (referring to paragraph 54).  

Regarding claim 6, Kikuchi discloses wherein the processor of the image forming apparatus further displays a result of the installing of the software (referring to paragraph 54).  

 wherein the instruction having the second type further includes information that indicates whether or not a user who performs a setup is allowed to select a piece of software to be installed in the image forming apparatus if the software to be installed in the image forming apparatus includes a plurality of pieces of software (e.g., Installing added software in the image forming apparatus can add a new function to the image forming apparatus or expand an existing function. The installation of the added software in the image forming apparatus is subjected to license management using an image forming apparatus identifier. This prevents added software from being mistakenly installed in image forming apparatuses other than the image forming apparatus in which the added software is to be installed, paragraph 27).

Regarding claims 11, claim 11 is an information processing apparatus (e.g., a management system and a management method capable of managing management information about an image forming apparatus before the image forming apparatus machine has been determined, paragraph 11) reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claim 11 is rejected as for the same or similar reasons as discussed and stated above in independent claim 1.

Regarding claims 12, claim 12 is an image forming apparatus (e.g., a management system and a management method capable of managing management information about an image forming apparatus before the image forming apparatus 
Regarding claims 13, claim 13 is a method for controlling a setup support system (e.g., a management system and a management method capable of managing management information about an image forming apparatus before the image forming apparatus machine has been determined, paragraph 11) reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claim 12 is rejected as for the same or similar reasons as discussed and stated above in independent claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121.  The examiner can normally be reached on Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUANG N VO/           Primary Examiner, Art Unit 2672